*610In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), entered November 18, 2002, as denied her motion pursuant to CPLR 503 and 511 (b) to change the venue of the action from Westchester County to Kings County.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to move for a change of venue within 15 days after service of her demand. Therefore, the motion was properly denied (see CPLR 511 [b]; Runcie v Cross County Shopping Mall, 268 AD2d 577 [2000]). The defendant’s claim that she was misled as to the plaintiffs actual residence is not supported by the record. Accordingly, there exists no basis for her contention that her noncompliance with the time limit should be overlooked since she moved promptly after discovering the plaintiff’s true residence. Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.